DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo, et al. (“Training Efficient Network Architecture and Weights via Direct Sparsity Control”, published on arXiv on 2/11/20, herein Guo).1 2	Regarding claims 1 and 11, Guo teaches a non-transitory computer-readable medium and system3 storing instructions that, when executed by a processor, cause a computing device to:	initialize a convolutional neural network comprising a plurality of batch-normalization layers and a plurality of network weights (Algorithm 2: Input); and	prune the convolutional neural network based on a pruning parameter while jointly learning the neural network weights and scaling parameters by iteratively (Section 3, see also the for statement in Algorithm 2, step 2):	updating the neural network weights and a scaling parameter for each portion; (Algorithm 2, step 3)	determining portions of the convolutional neural network that generate scaling parameters not satisfying the pruning parameter (Algorithm 2, step 4); and	modifying an architecture of the convolutional neural network by removing the determined portions (Algorithm 2, steps 5-6).	Regarding claim 2, Guo teaches the instructions, when executed by the processor, cause the computing device to prune the convolutional neural network for a fixed number of iterations (Section 3, see also the for statement in Algorithm 2, step 2).	Regarding claim 5, Guo teaches the portions of the convolutional neural network comprise channels within the plurality of batch-normalization layers of the convolutional neural network (Algorithm 2: Input).	Regarding claim 7, Guo teaches the portions of the convolutional neural network comprise batch-normalization layers of the convolutional neural network (Algorithm 2: Input).	Regarding claim 8, Guo teaches the pruning parameter comprises a network size pruning parameter of the convolutional neural network (Section 3, see also the for statement in Algorithm 2, step 2); and	the instructions, when executed by the processor, cause the computing device to iteratively prune portions of the convolutional neural network until the network size pruning parameter is satisfied (Section 3, see also the for statement in Algorithm 2, step 2).	Regarding claim 9, Guo teaches the pruning parameter comprises a relative condition pruning parameter of the convolutional neural network (Section 3, see also the for statement in Algorithm 2, step 2).	Regarding claim 12, Guo teaches the convolutional neural network is trained for a first task (Algorithm 2); and	progressively pruning the convolutional neural network comprises training the convolutional neural network for a second task (Algorithm 2).
Allowable Subject Matter
Claims 3, 6, 10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art is pertinent, but not relied upon: Yao, et al. (US 2019/0294929).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See 892 form for the full citation. A copy of this reference is also attached to this Office Action.
        2 In addition to the cited portions, please see also the associated figures.
        3 See Section 1 for the memory.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.